COURT OF APPEALS OF VIRGINIA


Present:    Judges Benton, Coleman and Willis


DICKENSON COUNTY MEDICAL CENTER AND
 FIRE & CASUALTY INSURANCE
 COMPANY OF CONNECTICUT
                                             MEMORANDUM OPINION*
v.   Record No. 0731-00-3                         PER CURIAM
                                                AUGUST 1, 2000
BARBARA G. ROSE


           FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

             (Robert M. McAdam; Jones & Glenn, P.L.C., on
             brief), for appellants.

             (Paul L. Phipps; Lee & Phipps, P.C., on
             brief), for appellee.


     Dickenson County Medical Center and its insurer

(hereinafter referred to as "employer") contend that the

Workers’ Compensation Commission erred in finding that Barbara

G. Rose proved that (1) her current psychiatric condition is, in

part, causally related to her May 3, 1998 compensable injury by

accident, and (2) she was totally disabled from work due to her

psychiatric condition.     Upon reviewing the record and the briefs

of the parties, we conclude that this appeal is without merit.

Accordingly, we summarily affirm the commission's decision.        See

Rule 5A:27.



     * Pursuant to Code § 17.1-413, recodifying Code
§ 17-116.010, this opinion is not designated for publication.
                                 I.

     "General principles of workman's compensation law provide

that '[i]n an application for review of any award on the ground of

change in condition, the burden is on the party alleging such

change to prove his allegations by a preponderance of the

evidence.'"   Great Atl. & Pac. Tea Co. v. Bateman, 4 Va. App. 459,

464, 359 S.E.2d 98, 101 (1987) (quoting Pilot Freight Carriers,

Inc. v. Reeves, 1 Va. App. 435, 438-39, 339 S.E.2d 570, 572

(1986)).   "[I]t is fundamental that a finding of fact made by the

Commission is conclusive and binding upon this court on review.    A

question raised by conflicting medical opinion is a question of

fact."   Commonwealth v. Powell, 2 Va. App. 712, 714, 347 S.E.2d

532, 533 (1986).   "Questions raised by conflicting medical

opinions must be decided by the commission."   Penley v. Island

Creek Coal Co., 8 Va. App. 310, 318, 381 S.E.2d 231, 236 (1989).

     In granting Rose's application alleging a

change-in-condition, the commission found as follows:

                We . . . note that, after Dr.
           [Patricia] Vanover offered her opinion on
           the issue of disability, neither party
           thereafter approached Dr. [Russell D.]
           McKnight or Dr. [Ashvin A.] Patel for a
           clarification of their respective opinions
           on the issue of causation. Dr. McKnight
           found that [Rose's] psychiatric condition
           was causally related to the work injury and
           Dr. Patel had previously found that the
           industrial accident at least aggravated or
           exacerbated the pre-existing depressive
           disorder.


                               - 2 -
                  Given the record before us, we find a
             sufficient foundation for the opinions
             rendered by Dr. McKnight and Dr. Patel. We
             find that the greater weight of the evidence
             establishes that [Rose's] current
             psychiatric condition is, in part, causally
             related to the work injury and likewise any
             disability flowing therefrom.

     The commission's findings are supported by credible

evidence, including the opinions and medical records of Drs.

McKnight and Patel.    In its role as fact finder, the commission

was entitled to accept the opinions of Drs. McKnight and Patel

and to reject any contrary medical evidence.    In addition, based

upon the opinions and medical records of Drs. McKnight and

Patel, the commission, as fact finder, could reasonably infer

that Rose's current psychiatric condition is, at least in part,

causally related to her compensable injury by accident.     See

Papco Oil Co. v. Farr, 26 Va. App. 66, 75, 492 S.E.2d 858, 862

(1997) (holding that "a condition which has two causes, one

related to a work injury, and one not, is compensable and the

treatment of that condition will be the responsibility of the

employer").

                                  II.

     On review, before the commission, employer did not argue

that Rose failed to prove that she was entitled to temporary

total disability benefits as a result of her psychiatric

condition.    The sole issue raised by employer in its written

statement submitted on review was whether Rose had proven a

                                 - 3 -
causal connection between her psychiatric condition and her

compensable injury by accident.    Accordingly, we will not

address this issue on appeal.     See Green v. Warwick Plumbing &

Heating Corp., 5 Va. App. 409, 413, 364 S.E.2d 4, 6 (1988); Rule

5A:18.

     For these reasons, we affirm the commission's decision.

                                                           Affirmed.




                                - 4 -